
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2(e)


[Form for Employees]

COMPUCREDIT CORPORATION

RESTRICTED STOCK AGREEMENT

PLAN: CompuCredit Corporation 2004 Restricted Stock Plan

SHARES OF RESTRICTED STOCK:                          Shares

PURCHASE PRICE PER SHARE (IF ANY): $                        

EFFECTIVE DATE OF GRANT:                         ,             

        THIS RESTRICTED STOCK AGREEMENT, made and entered into
this            day of                        ,            , by and between
COMPUCREDIT CORPORATION, a Georgia corporation ("CompuCredit"),
and                        (the "Grantee");

W I T N E S S E T H:

        WHEREAS, the CompuCredit Corporation 2004 Restricted Stock Plan (the
"Plan") has been adopted by CompuCredit; and

        WHEREAS, Article II of the Plan authorizes the Compensation Committee
("Committee") to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and this Agreement; and

        WHEREAS, the Committee desires to make an award to the Grantee
consisting of shares of restricted stock.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, including that provided under
any non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

        1.    General Definitions.    Any capitalized terms herein shall have
the meaning set forth in the Plan, and, in addition, for purposes of this
Restricted Stock Agreement, each of the following terms, when used herein, shall
have the meaning set forth below:

        (a)   "Cause" shall mean, unless otherwise defined in an individual
employment agreement between the Grantee and CompuCredit or any affiliate (in
which case such employment agreement definition shall govern), (i) the
conviction of the Grantee for any felony or any misdemeanor involving moral
turpitude, (ii) the willful and continued failure by the Grantee to
substantially perform the Grantee's duties, as they may be defined from time to
time, with the Grantee's primary employer or to abide by the written policies of
CompuCredit or the Grantee's primary employer, or (iii) the willful engaging by
the Grantee in conduct which is demonstrably injurious to CompuCredit or any
affiliate, monetarily or otherwise.

        (b)   "Common Stock" shall mean the common stock of CompuCredit, no par
value per share.

        (c)   "CompuCredit" shall mean CompuCredit Corporation.

        (d)   "Fair Market Value" of a share of Common Stock on a specified date
shall mean:

(i)if the Common Stock is then traded on a national securities or quoted on the
Nasdaq National Market System exchange, the closing price on such date of a
share of the Common Stock as traded on the largest securities exchange on which
it is then traded or quoted on the Nasdaq National Market System, as the case
may be; or

--------------------------------------------------------------------------------



(ii)if the Common Stock is not then traded on a national securities exchange or
quoted on the Nasdaq National Market System, the value determined in good faith
by the Committee.

        (e)   "Restricted Shares" shall mean the number of shares of Common
Stock set forth on page 1 of this Restricted Stock Agreement.

        (f)    "Vesting Date" shall mean the date that all conditions and
restrictions imposed upon the Restricted Shares granted in accordance with this
Restricted Stock Agreement, including vesting pursuant to Section 3, are
completely satisfied.

        (g)   "Disability" shall mean (i) a determination that the Grantee is
disabled pursuant to the terms of any long-term disability insurance policy
which the Company has purchased and which covers Grantee; (ii) a reasonable
determination by a reputable, independent, licensed medical doctor selected by
the Company that, due to a mental or physical impairment or disability, Grantee
has been incapable or unable to fully perform the duties performed by him for
the Company immediately prior to such disability for a period of at least
180 days in the aggregate (although not necessarily consecutively) within any
consecutive 365 day period; or (iii) the entry of an order by a court of
competent jurisdiction adjudicating Grantee incompetent to manage his person or
property.

        2.    Grant of Shares.    Upon the terms and subject to the conditions
and limitations hereinafter set forth, the Grantee has been awarded the
Restricted Shares. Until the Vesting Date the Restricted Shares shall not be
transferable except as provided in the Plan. Subject to Section 4, after the
Vesting Date the Restricted Shares shall be reissued to the Grantee as
unlegended shares of Common Stock. Until the Vesting Date the Restricted Shares
shall be held by CompuCredit on behalf of the Grantee. Any Restricted Shares
that do not or cannot vest pursuant to Section 3 shall be forfeited to
CompuCredit.

        3.    Vesting.    Subject to the terms, conditions, and limitations set
forth herein, the Vesting Date for the Restricted Shares shall occur on [the
third anniversary of the effective date of the grant set forth above (and on
such date the Restricted Shares shall become 100% vested)], provided that the
Grantee is a full-time employee of CompuCredit (or one of its subsidiaries) on
the applicable date. [In addition, until the date set forth above, and provided
that the Grantee is either on the Board of Directors of CompuCredit (or one of
its subsidiaries) or a full-time employee of CompuCredit (or one of its
subsidiaries) at the time of a "change in control," any Restricted Shares that
theretofore have not vested shall immediately vest upon a "change in control."
For these purposes, a "change in control" shall mean the acquisition of 50% or
more of the "beneficial ownership" of the voting equity securities of
CompuCredit (on a fully diluted as-converted basis) by any person or "group"
(with the terms "beneficial ownership" and "group" having the meaning given to
them for purposes of Schedule 13D under the Securities Exchange Act of 1934)
other than (i) Frank J. Hanna, III, David G. Hanna, their spouses, their
descendants and the spouses of their descendants, (ii) trusts and other entities
established generally for the benefit of Frank J. Hanna, III, David G. Hanna,
their spouses, their descendants and the spouses of their descendants, and/or
(iii) charitable trusts, foundations or similar entities established by any of
the foregoing.]

        Notwithstanding the foregoing, any Restricted Shares that theretofore
have not vested shall immediately vest upon termination by CompuCredit (or its
subsidiary) of Grantee's employment other than for Cause or in the case of death
or Disability of Grantee. A transfer of Grantee from CompuCredit to a subsidiary
or vice versa shall not constitute a termination for these purposes.

        Upon vesting CompuCredit shall be entitled to retain (or if it is not
then holding the shares, receive) shares of Common Stock having a Fair Market
Value, at the time of vesting, equal to such amount as CompuCredit determines is
required under applicable federal, state or local law to be

2

--------------------------------------------------------------------------------




withheld and paid over to governmental taxing authorities by reason of the
vesting of such shares of Common Stock.

        4.    Transfer Subject to Compliance with Securities
Laws.    Notwithstanding the vesting of any Restricted Shares, Grantee shall not
be entitled to transfer any Restricted Shares except in compliance with
applicable securities law.

        5.    No Right to Continued Employment.    The grant evidenced hereby
does not confer upon the Grantee the right to continued employment with
CompuCredit or any affiliate, nor shall it interfere with the right of
CompuCredit or any affiliate to terminate his or her employment at any time.

        6.    Miscellaneous.    

        (a)   The terms of this Restricted Stock Agreement shall be binding upon
and shall inure to the benefit of any successors or assigns of CompuCredit and
of the Grantee.

        (b)   The Grantee shall be entitled to vote and to receive dividends
with respect to any Restricted Shares.

        (c)   This grant has been made pursuant to the Plan and shall be subject
to, and governed by, the terms and provisions thereof. The Grantee hereby agrees
to be bound by all the terms and provisions of the Plan. In the event of any
conflict between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.

        (d)   This Restricted Stock Agreement shall be governed by the laws of
the State of Georgia.

        IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this
Restricted Stock Agreement as of the day and year first above written.

    COMPUCREDIT CORPORATION
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Its:
 
         

--------------------------------------------------------------------------------


 
 
GRANTEE:
 
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2(e)

